Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 1 of 6




                 EXHIBIT C
    Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 2 of 6




                                  MARK J. MILLS, JD, MD

                                     4727 Wedgewood St.
                                      Raleigh, NC 27612
                                     Phone (301) 310�2335
                                    mjmillsjdmd@gmail.com

                            C O NJ?JDE NTIAL

                          October 17, 2019/Amencled, June 10, 2020 1

Via Electronic Mail

Gary Apfel, Esq.
Special Counsel
Pepper Hamilton, LLP
Two California Plaza
Suite 3400
Los Angeles, CA 90071-3427

        Re: Psychiatric assessment ofIrving ("Irv") Stitsky

Dear Mr. Apfel:

lnlroducHon. You askecl2 that I evaluate the abovc-referen1:ed individual, Mr. Stitsky,
who is presently serving time for a financial fraud (wire, mail and securities) that he main­
tains he did not commit. Since many convicted criminals maintain their innocence, I vvould
not have been particularly moved by his statements; however, Moshe ("Mark") Shapiro
separately confirmed to me that he had wrongly allowed his former business partner (and
former co-defendant) to be convicted for a crime that he, Mr. Shapiro, had in fact commit­
ted.




1In this regard, Elan A. Ginzberg, J,D., of the firm Gerstman Schwartz, LLP, contacted me yester­
day by phone and asked ifI would be willing to correct a typographical error in footnote, number
4, and to clarify the initial paragraph in my discussion to i11dicate that Mr. Stitsky had not planned
the erimirrnl activity for which he was convicted. Because that was the case, I answered in the
affirmative, and this amended version of my original letter reflects those minor corrections.
2
  Your request was transmitted through the Aleph Institute. The Institute is a nonprofit national
education, humanitarian and advocacy organization founded in 1981. Its primary goal is to en­
hanced the dignity and humanity of individual involved in the criminaljustice system by promoting
rehabilitation programs, alternatives to incarceration and by preventing recidivism. TheInstitute's
programs counsel offenders and their families to reduce necessary periods of incarceration, and to
provide moral/ethical education.
Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 3 of 6
Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 4 of 6
Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 5 of 6
Case 1:06-cr-00357-KMW Document 423-3 Filed 11/11/20 Page 6 of 6
